Title: To Thomas Jefferson from William Short, 12 April 1803
From: Short, William
To: Jefferson, Thomas


          New York, 12 Apr. 1803. He reports that his letter of 2 Apr. was delayed but now encloses the account that TJ requested. He mentions some transactions carried out by John Barnes. He informs TJ that the first $500 payment can be sent to him in Philadelphia. Short refers to John Wickham’s interest in purchasing his Albemarle land, for which he seeks $10 an acre. He will be advertising the sale but is reluctant to ask Thomas Mann Randolph to act as his representative, preferring instead to ask Gabriel Lilly. He could supply Lilly with a power of attorney to conduct the sale. He would rather keep the title to his land than issue a mortgage.
        